Title: From George Washington to Charles Thomson, 10 November 1787
From: Washington, George
To: Thomson, Charles



Sir,
Mount Vernon Novr 10th 1787.

In compliance with the resolve of Congress—contained in your letter of the 25th Ult.—I have the honor of sending you a copy of the paper enclosed in Mr Presidt Laurenss letter to me, of the 19th of Febry 1778, endorsed “Committees report.”
It would, I confess, give me great pleasure to hear that the importt Services of the Baron de Steuben could meet with a reward adequate to his merits & sacrafices. What may have been his verbal, or other engagements with Congress, is not for me to say, further than is contained in the paper herewith enclosed but certain it is, he hazarded his life and fortune at a critical period of our affairs, without those obligations on his part, which impelled Americans to the measure; and from that moment to the close of the War, rendered essential Services to the cause in which we were engaged. I embrace this, as I shall do every occasion, of expressing to you the esteem & regard with which I am—Sir, Your Most Obedt Hble Servt

Go: Washington

